Title: Thomas J. Wharton to James Madison, 6 November 1826
From: Wharton, Thomas J.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Philada
                                
                                November 6 1826
                            
                        
                        I send to you a copy of a discourse delivered by me on the 24th of October last before the Society for
                            Commemorating the landing of William Penn, of which I ask your Acceptance. With great respect I am Yr. obt Servt
                        
                            
                                T. J. Wharton
                            
                        
                    